EXAMINER'S AMENDMENT
In an interview held 3/2/2022, Applicant’s Representative, George Yee (Reg. No. 37,475), authorized the following amendments to claims 18 – 20 to place the application in condition for allowance. The remaining claims, 1 – 17, are maintained as filed 2/8/2022.
“18. (Currently amended) The network device of claim 17, wherein the computer-readable storage medium further comprises instructions for controlling the one or more computer processors to compute one or more average values from the sampled data rates, wherein the lower and upper bandwidth reservation limits are based on the one or more average values, wherein the new bandwidth reservation is computed based on the one or more average values.  

19. (Currently amended) The network device of claim 17, wherein the computer-readable storage medium further comprises instructions for controlling the one or more computer processors to receive a parameter that indicates how frequently to sample the data rate.  

20. (Currently amended) The network device of claim 17, wherein the computer-readable storage medium further comprises instructions for controlling the one or more computer processors to receive a parameter that indicates how frequently to assess the current bandwidth reservation setting against the range bounded by the lower and upper bandwidth reservation limits.”

Allowable Subject Matter
Claims 1 – 20 are allowed.
The following is an Examiner’s Statement of Reasons for Allowance.
Independent claims 1, 10, and 17 recite similar subject matter and are allowed under the same rationale. Reference is made herein to claim 1 as the representative claim.
Claim 1 is directed to maintaining a bandwidth reservation of a specific data flow based upon network statistics of data sampled from the data flow. Claim 1 specifically requires obtaining data rate samples of a data flow and computing lower bound values and upper bound values based upon sets of 
Claim 1 is allowed over the prior art as claim 1 recite a novel method of ensuring a data rate over a specific data flow by ensuring the data rate of the data flow is between a lower bound value and an upper bound value by adjusting a bandwidth reservation of the network device to a setting between the lower bound value and the upper bound value in response to a current setting of the bandwidth reservation of the network device being outside a range of the lower bound value and the upper bound value. The prior art, taken alone or in combination, fails to teach these particular limitations of claim 1 and further fails to teach claim 1 considered as a whole.
Williams et al. (US 2021/0092035 A1), hereinafter “Williams”, teaches monitoring and collecting network related metrics between two computing devices and storing the received metrics based upon a time window, computing lower thresholds and upper thresholds based upon different data metrics, and classifying devices into distinct groups based upon their corresponding thresholds (Williams Paragraphs [0055 – 0075]), wherein device groups are used in rate limiting or data throttling devices based upon the classifications (Williams Paragraphs [0077 – 0081]). Williams fails to teach ensuring the data rate of the data flow is between the lower bound value and the upper bound value by adjusting a bandwidth reservation of the network device to a setting between the lower bound value and the upper bound value in response to a current setting of the bandwidth reservation of the network device being outside a range of the lower bound value and the upper bound value.
Pinter et al. (US 2012/0144336 A1), hereinafter “Pinter”, teaches comparing bandwidth utilization metrics to low and high thresholds to determine if too much bandwidth is being utilized or too little bandwidth is being utilized and then responsively adjusting the bandwidth usage when a measurement exceeds one of these thresholds (Pinter Paragraph [0034]). Pinter fails to teach of the bandwidth reservation being adjusted to ensure a data rate between lower bound and upper bound Williams or teach ensuring the data rate of the data flow is between the lower bound value and the upper bound value by adjusting a bandwidth reservation of the network device to a setting between the lower bound value and the upper bound value in response to a current setting of the bandwidth reservation of the network device being outside a range of the lower bound value and the upper bound value.
Riedel et al. (US 2003/0112766 A1), hereinafter “Riedel”, teaches defining a minimum and maximum bandwidth for a specific data flow and reserving a bandwidth within this range (Riedel Paragraphs [0122 – 0124] and [0145 – 0148]]). Riedel fails to remedy the deficiencies of Williams and Pinter and fails to teach ensuring the data rate of the data flow is between the lower bound value and the upper bound value by adjusting a bandwidth reservation of the network device to a setting between the lower bound value and the upper bound value in response to a current setting of the bandwidth reservation of the network device being outside a range of the lower bound value and the upper bound value.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIHAD KAMAL BOUSTANY whose telephone number is (571)270-0251. The examiner can normally be reached M-F: 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.K.B/               Examiner, Art Unit 2459                                                                                                                                                                                         

/TONIA L DOLLINGER/               Supervisory Patent Examiner, Art Unit 2459